997 So.2d 1250 (2009)
John DOE, Appellant,
v.
PRESENTMENT OF GRAND JURY SPRING TERM 2007, Appellee.
No. 5D08-1569.
District Court of Appeal of Florida, Fifth District.
January 2, 2009.
*1251 Robert A. Leventhal, of Leventhal & Slaughter, P.A., Orlando, for Appellant.
Lawson Lamar, State Attorney, and Steven K. Foster, Assistant State Attorney, Orlando, for Appellee.
PLEUS, J.
John Doe appeals the trial court's order refusing to expunge certain portions of a grand jury presentment. We affirm the trial court's order and refusal to expunge the statements. However, given the State's acquiescence in oral argument, we remand to the trial court for removal of the quotation marks around the phrases to which Doe objects in his appellate brief.
AFFIRMED; REMANDED FOR REDACTION OF QUOTATION MARKS.
GRIFFIN and TORPY, JJ., concur.